         Case 19-32825 Document 46-1 Filed in TXSB on 09/06/19 Page 1 of 5




                             UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                 §
                                                       §
HL BUILDERS, LLC f/k/a                                 §          Case No. 19-32825
CD HOMES, LLC,                                         §
                                                       §
                  Debtor.                              §          (Chapter 11)

    [PROPOSED] FINDINGS OF FACTS AND CONCLUSIONS OF LAW REGARDING
             PETITIONING CREDITORS’ INVOLUNTARY PETITION

         Upon the involuntary petition filed on May 20, 2019 (the “Petition”), by Houtex Builders,

LLC (“Houtex”), 2203 Looscan, LLC (“Looscan”) and 415 Shadywood, LLC (“Shadywood” and

together with Houtexs and Looscan, the “Petitioning Creditors”) against HL Builders, LLC f/k/a

CD Homes (the “Debtor” or “CD Homes” or “HL Builders”) and after holding a hearing (the

“Hearing”)1 to consider the dismissal of such Petition and in consideration of the record of the

Hearing2 which record is incorporated herein, the Court hereby FINDS AND CONCLUDES

THAT:3

         CD Homes builds single-family homes in the Houston area.                        CD Homes is a party to

various contracts with the Petitioning Creditors.                  These contracts include certain Investor

Agreements.        For all purposes relevant to this matter, each home building project (each a

“Project”) has an associated Investor Agreement.



1
         The hearing was held on July 16, 2019; August 15, 2019; and August 20, 2019. At the hearing, Mr. Foster
         testified on behalf of Petitioning Creditors, and Mr. Parker testified on behalf of Debtor. The Court finds and
         concludes that the testimony of Mr. Foster was credible. The Court also finds and concludes that the
         testimony of Mr. Parker was not credible.
2
         The Court admitted Petitioning Creditors’ exhibits numbered 1 to 8, 36 to 41, 43, 44. The Court took Judicial
         Notice of Petitioning Creditors exhibits numbered 16, 34, 35, Debtor’s exhibits 1 to 9 and the entire docket
         of Adversary Number 04-3658. The Court admitted Petitioning Creditors’ exhibit 10 and Debtor’s exhibit 10
         as a demonstrative exhibit.
3
         Each finding of fact more appropriately considered a conclusion of law is so deemed; each conclusion of law
         more appropriately considered a finding of fact is so deemed.
       Case 19-32825 Document 46-1 Filed in TXSB on 09/06/19 Page 2 of 5




       Each Investor Agreement includes a provision that states: “Investor and CD [Homes]

agrees that if funds are required to make any payments that exceed the sum of the Investor’s equity,

as defined below, and the [construction] Loan, all such funds are to be provided by CD [Homes].”

Investor Agreement, ¶ 6.

       The Investor Agreements provide that the principal amounts of the Equity Loans are as

follows: $405,000.00 for 415 Shadywood;4 $638,625.00 for 2203 Looscan;5 $339,000 for 5325

Lynbrook;6 and $459,750 for 3 Thornblade.7

       The Court finds that third-party funds were used in connection with the Projects as follows:

          The proceeds of a certain $1,600,000 promissory note, dated May 30, 2014, entered
           into between Houtex and Spirit of Texas Bank (“SOTB”) were used in connection with
           the Projects as follows: $467,635.43 used in connection with 3 Thornblade, $20,000
           used in connection with 2203 Looscan and $406,323.41 used in connection with 415
           Shadywood.

          The proceeds of a certain $500,000 line of credit from Spirit of Texas Bank (the “SOTB
           LOC”) in the amount of $483,754.90 were used in connection with 3 Thornblade.

          A loan from Great Southwest Financial Corp. (“GSFC) in the amount of $387,254.71
           were used in connection with 3 Thornblade.

          A loan from Jim D. Nored in the amount of $244,000 was used in connection with 415
           Shadywood.

          A loan from Jim D. Nored in the amount of $118,650 was used in connection with 415
           Shadywood.

          A loan from Hmaidan & Hmaidan, LLC in the amount of $783,000 was used in
           connection with 2203 Looscan.

          A loan from Pensco Trust Co. in the amount of $347,600 was used in connection with
           415 Shadywood.




4
       Petitioning Creditors’ Exhibit 2, Investor Agreement, § 8.
5
       Petitioning Creditors’ Exhibit 1, Investor Agreement, § 8.
6
       Petitioning Creditors’ Exhibit 4, Investor Agreement, § 8.
7
       Petitioning Creditors’ Exhibit 3, Investor Agreement, § 8.

FINDINGS OF FACTS AND CONCLUSIONS OF LAW REGARDING
PETITIONING CREDITORS’ INVOLUNTARY PETITION                                               Page 2 of 5
       Case 19-32825 Document 46-1 Filed in TXSB on 09/06/19 Page 3 of 5




           A loan from Jim D. Nored in the amount of $339,000 was used in connection with 5325
            Lynbrook.

           A loan from Jim D. Nored in the amount of $90,640 was used in connection with 5325
            Lynbrook.

       The excess funding over the Equity Loan Amount is reflected in the following chart:

   Property        Equity Loan             Third-Party Funding             Excess Funding Over
                    Amount                  (principal amount)             Equity Loan Amount
 415              $405,000        SOTB ($1.6MM) - $406,323.41             $711,573.41
 Shadywood                        Pensoco Trust - $347,600
                                  Jim D. Nored - $244,000
                                  Jim D. Nored - $118,650
                                  Total: 1,1116,573.41
 2203 Looscan     $638,625        SOTB ($1.6MM) - $20,000                 $119,375.00
 Lane                             Hmaidan & Hmaidan, LLC - $783,000
                                  Total: $803,000.00
 3 Thornblade     $459,750        SOTB ($1.6MM) - $467,635.43             $878,886.04
                                  SOTB (LOC) - $483,745.90
                                  GSFC. - $387,254.71
                                  Total: $1,338.638.04
 5325             $339,000        Jim D. Nored - $339,000                 $90,640.00
 Lynbrook                         Jim D. Nored - $90,640
                                  Total: $429,640.00

       Each Investor Agreement also sets forth a list of payments (the “Required Payments”) that

are required to be paid out of the closing of the sale of each Project. The Required Payments

include “any amount [CD Homes] was required to provide under paragraph 6 of the [Investor]

Agreement” and $50,000 to the respective Petitioning Creditor.

        The Investor Agreements provides that “[i]f Net Proceeds [from the sale of the Project]

are less than the amount required to make the [Required Payments], then CD [Homes] is to provide

at closing the funds necessary to make up for the shortfall. Investor Agreements, ¶ 8.

        The closings on three Projects, one associated with each Petitioning Creditor, occurred at

the end of 2018 and the beginning of 2019. The Court finds that there were insufficient proceeds

at the closings of these Projects to make the Required Payments and HL Builders was therefore

FINDINGS OF FACTS AND CONCLUSIONS OF LAW REGARDING
PETITIONING CREDITORS’ INVOLUNTARY PETITION                                              Page 3 of 5
       Case 19-32825 Document 46-1 Filed in TXSB on 09/06/19 Page 4 of 5




required to fund the Required Payments.             The Court finds that HL Builders did not fund the

Required Payments at closing.

       HL Builders alleges that the Investor Agreements were modified such that the amount of

permitted Equity Loans under the Investor Agreements increased. HL Builders also alleges that

the Investor Agreements were modified to remove the $50,000 required payment to each

Petitioning Creditor at closing. The Court determines that there is insufficient evidence to establish

that these modifications occurred.

       A modification or amendment requires the same elements as a contract. These elements

include a meeting of the minds and consideration.

       With respect to meeting of the minds, there is no evidence that HL Builders and the

Petitioning Creditors had a meeting of the minds of the material terms of a modification. With

respect to the Equity Loan amounts, even HL Builders representative, Mr. Parker, could not

provide any details on the material terms of such modifications. No evidence of the material terms8

of the contract modification has been given, therefore there cannot be a finding that there was a

meeting of the minds regarding such contract modification.

       Additionally, there is no consideration for the alleged modifications.                       HL Builder’s

argument is that the Petitioning Creditors voluntarily gave up hundreds of thousands of dollars to

alter a financial arrangement that would otherwise guarantee them at closing a payment of $50,000

on each Project. The Court does not find any credible evidence that there was any consideration

given by HL Builders9 for such a modification.



8
       There was no evidence of the material terms. Mr. Parker did not provide any in his testimony.
9
       A central argument that HL Builders makes is that Mr. Foster through the Petitioning Creditors requested
       that HL Builders delay the building of the Projects. Mr. Foster testified that he asked Mr. Parker to delay
       commencing any further Projects but once a project started he wanted it built as quickly as possible so it can
       be sold as soon as possible. The Court finds Mr. Foster credible and Mr. Parker not credible.

FINDINGS OF FACTS AND CONCLUSIONS OF LAW REGARDING
PETITIONING CREDITORS’ INVOLUNTARY PETITION                                                              Page 4 of 5
       Case 19-32825 Document 46-1 Filed in TXSB on 09/06/19 Page 5 of 5




       The Court finds that there is no bona fide dispute with respect to liability since there was

no legal modifications to the Investor Agreements.

       The Court finds that there is no bona fide dispute with respect to the following amounts of

the Petitioning Creditors’ claims against the Debtor:

              For Houtex Builders, LLC, there is no bona fide dispute that the Debtor owes at a
               minimum $969,526.04 for additional funds obtained in excess of the Equity Loans
               for 3 Thornblade and 5325 Lynbrook plus an additional $50,000 payment under
               Section 8 of the Investor Agreement in connection with the closing of 3 Thornblade.

              For 2203 Looscan Lane, LLC, there is no bona despite that the Debtor owes at a
               minimum $119,375.00 for the additional funds obtained in excess of the Equity
               Loan for 2203 Looscan plus an additional $50,000 payment under Section 8 of the
               Investor Agreement in connection with the closing of 2203 Looscan.

              For 415 Shadywood, LLC, there is not bona died dispute that the Debtor owes at a
               minimum $711,573.41 for additional funds obtained in excess of the Equity Loan
               for 415 Shadywood plus an additional $50,000 payment under Section 8 of the
               Investor Agreement in connection with the closing of 415 Shadywood.

       The Court finds that these amounts owed to each Petitioning Creditor is in excess of the

statutory required set forth in Section 303 of the Bankruptcy Code.

       The Court finds that the Debtor is not generally paying its debts as they come due since the

Debtor did not fund the shortfalls to make the Required Payments at the closings of 3 Thornblade,

2203 Looscan Lane, and 415 Shadywood.

       For the foregoing reasons, the Court grants the Involuntary Petition and denies the Debtor’s

request to dismiss the Involuntary Petition.



Dated: ______________, 2019

                                               __________________________________________
                                               HONORABLE EDUARDO V. RODRIGUEZ,
                                               UNITED STATES BANKRUPTCY JUDGE




FINDINGS OF FACTS AND CONCLUSIONS OF LAW REGARDING
PETITIONING CREDITORS’ INVOLUNTARY PETITION                                              Page 5 of 5
